United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2284
                                ___________

Tommy Lee Monk,                        *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Larry Norris, Director, Arkansas       *
Department of Correction; Clifford     *
Terry, Warden, Wrightsville Unit,      *
Arkansas Department of Correction;     *
Shirley Jordan, Assistant Warden,      * Appeal from the United States
Wrightsville Unit, Arkansas            * District Court for the
Department of Correction; Larry        * Eastern District of Arkansas.
Jordan, Major, Wrightsville Unit,      *
Arkansas Department of Correction;     *        [UNPUBLISHED]
Brooks Parks, Head Records’            *
Supervisor and Classification Officer, *
Wrightsville Unit, Arkansas            *
Department of Correction; M. L.        *
Ellington, Assistant Records’          *
Supervisor, Wrightsville Unit,         *
Arkansas Department of Correction,     *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: June 10, 1999

                            Filed: June 15, 1999
                                 ___________
Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Tommy Monk appeals the district court&s1 order dismissing
his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. Having
reviewed the record, we conclude the district court&s dismissal of Mr. Monk&s
complaint was proper. See 42 U.S.C. § 1997e(a). Accordingly, we affirm the district
court’s order, but modify it to reflect that the dismissal is without prejudice to Mr.
Monk’s right to refile his complaint should he exhaust his administrative remedies
as to all of his claims. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-